--------------------------------------------------------------------------------

Exhibit 10.4
 
 
SECURITY AGREEMENT
 
 
By and Between
 
 
EACH OF THE PLEDGORS SIGNATORY HERETO
 
 
and
 
 
ENHANCED CAPITAL TEXAS FUND, LP
as Agent
 
 
Dated as of June 29, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
1
     
1.1
Defined Terms
1
     
1.2
Other Terms; Construction
4
     
ARTICLE II
CREATION OF SECURITY INTEREST
4
     
2.1
Pledge and Grant of Security Interest
4
     
2.2
Security for Secured Obligations
6
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
6
     
3.1
Ownership of Collateral
6
     
3.2
Security Interests; Filings
6
     
3.3
Locations
7
     
3.4
Authorization; Consent
7
     
3.5
No Restrictions
7
     
3.6
Accounts
7
     
3.7
Pledged Interests
7
     
3.8
Intellectual Property
8
     
3.9
Deposit Accounts
8
     
3.10
Securities and Commodity Accounts
8
     
3.11
Documents of Title
8
     
3.12
Commercial Tort Claims
8
     
ARTICLE IV
COVENANTS
8
     
4.1
Use and Disposition of Collateral
8
     
4.2
Change of Name, Locations, etc
8
     
4.3
Records; Inspection
9
     
4.4
Accounts
9
     
4.5
Delivery of Certain Collateral; Further Actions
9
     
4.6
Equipment
10
     
4.7
Inventory
10
     
4.8
Intellectual Property
10
     
4.9
Mobile Goods
11
     
4.10
Deposit Accounts
11
     
4.11
Securities and Commodity Accounts
12
     
4.12
Collateral in Possession of Third Party
12
     
4.13
Commercial Tort Claims
12
     
4.14
Chattel Paper
12
     
4.15
Protection of Security Interest
13

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS
13
     
5.1
After-Acquired Equity Interests; Ownership
13
     
5.2
Voting Rights
13
     
5.3
Dividends and Other Distributions
14
     
5.4
Amendments and Modifications of Pledged Interests
14
     
5.5
LLC And LP Interests
14
     
ARTICLE VI
REMEDIES
14
     
6.1
Remedies
14
     
6.2
Application of Proceeds
16
     
6.3
Collateral Accounts
16
     
6.4
Grant of License
17
     
6.5
Private Sales
17
     
6.6
The Pledgors Remain Liable
17
     
6.7
Waivers
17
     
ARTICLE VII
THE AGENT
18
     
7.1
The Agent; Standard of Care
18
     
7.2
Further Assurances; Attorney-in-Fact.
18
     
ARTICLE VIII
MISCELLANEOUS
19
     
8.1
Indemnity and Expenses
19
     
8.2
No Waiver
20
     
8.3
Enforcement
20
     
8.4
Amendments, Waivers, etc
20
     
8.5
Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival
20
     
8.6
Additional Pledgors
21
     
8.7
Notices
21
     
8.8
Governing Law
21
     
8.9
Severability
21
     
8.10
Construction
21
     
8.11
Counterparts
21

 
 
 

--------------------------------------------------------------------------------

 
 
List of Annexes
Annex A - Filing Locations
Annex B – Locations
Annex C – Pledged Interests
Annex D – Registered Copyrights
Annex E – Registered Patents
Annex F – Registered Trademarks
Annex G – Deposit Accounts
Annex H – Securities and Commodity Accounts
Annex I – Commercial Tort Claims

 
List of Exhibits
Exhibit A – Grant of Security Interest in Copyrights
Exhibit B – Grant of Security Interest in Patents and Trademarks
Exhibit C – Form of Accession
Exhibit D – Form of Pledge Amendment

 
 
 

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of June 29, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is made by and between the
Pledgors listed on the signature pages hereto or from time to time party hereto
by execution of a joinder agreement (the “Pledgors,” and each, a “Pledgor”), as
grantors, pledgors, assignors and debtors, in favor of Enhanced Capital Texas
Fund, LP a Texas limited partnership, as Agent for the Purchasers party to the
Note Purchase Agreement referred to below (in such capacity, the “Agent”), for
the benefit of the Purchasers and the Agent (the “Secured Parties”).
 
RECITALS
 
           Lapolla Industries, Inc., a Delaware corporation (the “Borrower,” and
together with the other Pledgors, each a “Company Party” and collectively, the
“Company Parties”) and the Secured Parties have entered into a certain Note
Purchase Agreement, dated as of the date hereof (as may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the “Note Purchase Agreement”); capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Note Purchase Agreement.
 
           Each Pledgor is party to the Note Purchase Agreement pursuant to
which they are directly obligated or have guaranteed the Secured Obligations (as
hereinafter defined) under the Note Purchase Agreement.
 
           The Borrower and each Pledgor will receive substantial direct and
indirect benefits from the execution, delivery and performance of the
obligations under the Note Purchase Agreement and the other Loan Documents and
each is, therefore, willing to enter into this Agreement.
 
           This Agreement is given by each Pledgor in favor of the Agent to
secure the payment and performance of all of the Secured Obligations.
 
           It is a condition to the obligations of the Purchasers to make the
loans under the Note Purchase Agreement that each Pledgor execute and deliver
the applicable Loan Documents, including this Agreement.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Note Purchase Agreement and to
induce the Purchasers to extend credit to the Borrower thereunder, each Pledgor
hereby agrees as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1       Defined Terms.  The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall
govern):  Account, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Record, Securities Account,
Securities Intermediary, Software, Supporting Obligations and Tangible Chattel
Paper.  In addition, the following terms have the meanings set forth below:

 
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Collateral” has the meaning given to such term in Section 2.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Accounts” has the meaning given to such term in Section 6.3.
 
“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.
 
“Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.
 
“Copyright License” means any agreement now or hereafter in effect granting any
right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.
 
“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.
 
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“License” means any Copyright License, Patent License or Trademark License
(excluding, for the avoidance of doubt, any ordinary course, off the shelf
software licenses).
 
“Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.
 
“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any such capital stock or equity
interests and to which any Pledgor is now or hereafter becomes a party, as any
such agreement may be amended, modified, supplemented, restated or replaced from
time to time.
 
“Patent Collateral” means, collectively, all Patents and all Patent Licenses to
which any Pledgor is or hereafter becomes a party and all other General
Intangibles embodying, incorporating, evidencing or otherwise relating or
pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.
 
“Patent License” means any agreement now or hereafter in effect granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Pledgor or which any Pledgor otherwise has the right
to license, is in existence, or granting to any Pledgor any right to make, use
or sell any invention on which property of the type described in the definition
of Patent herein, now or hereafter owned by any third party, is in existence,
and all rights of any Pledgor under any such agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.
 
“Pledged Interests” means, collectively, (i) all of the issued and outstanding
shares, interests or other equivalents of capital stock of each Person that is a
direct Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor, whether voting or non-voting and whether common
or preferred; (ii) all partnership, joint venture, limited liability company or
other equity interests in each Person not a corporation that is a direct
Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor; (iii) all options, warrants and other rights to
acquire, and all securities convertible into, any of the foregoing; (iv) all
rights to receive interest, income, dividends, distributions, returns of capital
and other amounts (whether in cash, securities, property, or a combination
thereof), and all additional stock, warrants, options, securities, interests and
other property, from time to time paid or payable or distributed or
distributable in respect of any of the foregoing (but subject to the provisions
of Section 5.3), including, without limitation, all rights of such Pledgor to
receive amounts due and to become due under or in respect of any Ownership
Agreement or upon the termination thereof; (v) all rights held by the Pledgor of
access to the books and records of any such Person; and (vi) all other rights,
powers, privileges, interests, claims and other property in any manner arising
out of or relating to any of the foregoing, of whatever kind or character
(including any tangible or intangible property or interests therein), and
whether provided by contract or granted or available under applicable law in
connection therewith, including, without limitation, such Person’s right to vote
and to manage and administer the business of any such Subsidiary pursuant to any
applicable Ownership Agreement, in each case together with all certificates,
instruments and entries upon the books of financial intermediaries at any time
evidencing any of the foregoing.  Notwithstanding the foregoing, Pledged
Interests shall not include: (i) voting shares, interests or other equivalents
of capital stock of any CFC, solely to the extent that (y) such interest
represents more than 65% of the outstanding voting interests of such CFC, and
(z) pledging or hypothecating more than 65% of the total outstanding voting
interests of such CFC would result in material adverse tax consequences.
 
“Pledgor Accession” means an agreement executed by a new Pledgor substantially
in the form of Exhibit C attached hereto.
 
“Proceeds” has the meaning given to such term in Section 2.1.
 
“Secured Obligations” has the meaning given to such term in Section 2.2.
 
“Secured Parties” has the meaning given to such term in the recitals.
 
“Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.
 
“Trademark License” means any agreement now or hereafter in effect granting any
right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.
 
“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.
 
 
3

--------------------------------------------------------------------------------

 
 
“Uniform Commercial Code” means the Uniform Commercial Code as the same may be
in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the validity, perfection of any security interest in
any Collateral granted under this Agreement, the effect of perfection or
non-perfection and the priority of such security interest is governed by the
Uniform Commercial Code as in effect in another jurisdiction, then as to the
validity or perfection, as the case may be, of such security interest, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction.
 
1.2       Other Terms; Construction.  All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.
 
ARTICLE II
 
CREATION OF SECURITY INTEREST
 
2.1       Pledge and Grant of Security Interest.  Each Pledgor hereby pledges,
assigns and delivers to the Agent, for the ratable benefit of the Secured
Parties, and grants to the Agent, for the ratable benefit of the Secured
Parties, a Lien upon and security interest in, all of such Pledgor’s right,
title and interest in and to the following property and assets of such Pledgor,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located (collectively, the “Collateral”):
 

 
(i)
all Accounts;

 

 
(ii)
all Chattel Paper;

 

 
(iii)
the Commercial Tort Claims (if any) set forth on Annex I hereto;

 

 
(iv)
all Contracts;

 

 
(v)
all Copyright Collateral;

 

 
(vi)
all Deposit Accounts;

 

 
(vii)
all Documents;

 

 
(viii)
all Equipment;

 

 
(ix)
all Fixtures;

 

 
(x)
all General Intangibles;

 

 
(xi)
all Goods;

 

 
(xii)
all Instruments;

 

 
(xiii)
all Inventory;

 

 
(xiv)
all Investment Property;

 

 
(xv)
all Letter-of-Credit Rights;

 

 
(xvi)
all Patent Collateral;

 
 
4

--------------------------------------------------------------------------------

 
 

 
(xvii)
all Pledged Interests;

 

 
(xviii)
all Software;

 

 
(xix)
all Supporting Obligations;

 

 
(xx)
all Trademark Collateral;

 

 
(xxi)
all cash, cash equivalents and money of such Pledgor, wherever held;

 

 
(xxii)
to the extent not covered or not specifically excluded by clauses (i) though
(xxi) above, all of such Pledgor’s other personal property;

 

 
(xxiii)
all Records evidencing or relating to any of the foregoing or that are otherwise
necessary or useful in the collection thereof;

 

 
(xxiv)
all accessions, additions, attachments, improvements, modifications and upgrades
to, replacements of and substitutions for any of the foregoing; and

 

 
(xxv)
any and all proceeds, as defined in the Uniform Commercial Code, products,
rents, royalties and profits of or from any and all of the foregoing and, to the
extent not otherwise included in the foregoing, (w) all payments under any
insurance (whether or not the Agent is the loss payee thereunder), indemnity,
warranty or guaranty with respect to any of the foregoing Collateral, (x) all
payments in connection with any requisition, condemnation, seizure or forfeiture
with respect to any of the foregoing Collateral, (y) all claims and rights (but
not obligations) to recover for any past, present or future infringement or
dilution of or injury to any Copyright Collateral, Patent Collateral or
Trademark Collateral, and (z) all other amounts from time to time paid or
payable under or with respect to any of the foregoing Collateral (collectively,
“Proceeds”).  For purposes of this Agreement, the term “Proceeds” includes
whatever is receivable or received when Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily.

 
Notwithstanding the foregoing, the term “Collateral” (and any component
definition thereof) shall not include (i) any General Intangibles, or other
rights arising under Contracts, Instruments, Licenses, license agreements or
other documents entered into in the ordinary course of business in good faith
and not in contemplation of circumventing any Pledgor’s obligations under the
Loan Documents, to the extent (and only to the extent) that the grant of a
security interest would (A) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (B) give any other party to such Contract, Instrument, License,
license agreement or other document the right to terminate its obligations
thereunder, or (C) violate any law; provided, however, that (x) any portion of
any such General Intangible, property, or other right shall cease to be excluded
from the definition of “Collateral” pursuant to the foregoing proviso at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (y) the limitation set
forth in the foregoing proviso shall not affect, limit, restrict or impair the
grant by any Pledgor of a security interest pursuant to this Agreement in any
such General Intangible or other right, to the extent that an otherwise
applicable prohibition or restriction on such grant is rendered ineffective by
any applicable law, including the UCC; and (ii) any direct Proceeds,
substitutions or replacements of the property described in the immediately
preceding clause (i), but only to the extent such proceeds, substitutions or
replacements would otherwise be excluded pursuant to such clause (i).
 
 
5

--------------------------------------------------------------------------------

 
 
2.2       Security for Secured Obligations.  This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of all
obligations of the Borrower under the Note Purchase Agreement and the other Loan
Documents, including, without limitation, all Obligations, all principal of and
interest on the Notes, all fees, expenses, indemnities and other amounts payable
by the Borrower under the Note Purchase Agreement or any other Loan Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to Borrower seeking relief under any applicable federal
and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other debtor
relief, specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding), and (i) all such liabilities and
obligations that, but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, would become due, and (ii) all fees, costs and
expenses payable by the Pledgors under Section 8.1, whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (the liabilities and obligations of the
Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each Pledgor represents and warrants as follows:
 
3.1       Ownership of Collateral.  Each Pledgor owns, or has valid rights as a
lessee or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Agent, for the benefit of the Secured Parties, pursuant to this Agreement, and
except for other Permitted Liens.  No security agreement, financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any government or public office, and no Pledgor has filed or
consented to the filing of any such statement or notice, except (i) Uniform
Commercial Code financing statements naming the Agent as secured party, (ii)
security instruments filed in the U.S. Copyright Office or the U.S. Patent and
Trademark Office naming the Agent as secured party, (iii) filings with respect
to which termination statements and other necessary releases have been delivered
to the Agent for filing, and (iv) as may be otherwise permitted or required by
the Note Purchase Agreement, including with respect to Permitted Liens.
 
3.2       Security Interests; Filings.  This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Agent as secured party,
and describing the Collateral, in the jurisdictions set forth with respect to
such Pledgor on Annex A hereto, (ii) to the extent required by applicable law,
the filing, with respect to each relevant Pledgor, of duly completed and
executed assignments in the forms set forth as Exhibits A and B with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as appropriate, with
regard to registered Copyright Collateral, Patent Collateral and Trademark
Collateral of such Pledgor, as the case may be, (iii) in the case of
uncertificated Pledged Interests consisting of capital stock, registration of
transfer thereof to the Agent on the issuer’s books or the execution by the
issuer of a control agreement satisfying the requirements of Section 8-106 (or
its successor provision) of the Uniform Commercial Code, and (iv) the delivery
to the Agent of all stock certificates and Instruments included in the
Collateral (and assuming continued possession thereof by the Agent), creates,
and at all times shall constitute, a valid and perfected security interest in
and Lien upon the Collateral in favor of the Agent, for the benefit of the
Secured Parties, to the extent a security interest therein can be perfected by
such filings or possession, as applicable, superior and prior to the rights of
all other Persons therein (except for Permitted Liens), and no other or
additional filings, registrations, recordings or actions are or shall be
necessary or appropriate in order to maintain the perfection and priority of
such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9-109,
9-309 or 9-310 of the Uniform Commercial Code and other than continuation
statements required under the Uniform Commercial Code.
 
 
6

--------------------------------------------------------------------------------

 
 
3.3       Locations.  Annex B lists, as to each Pledgor, (i) its exact legal
name, (ii) the jurisdiction of its incorporation or organization, its federal
tax identification number, and (if applicable) its organizational identification
number, (iii) the addresses of its chief executive office and each other place
of business, (iv) the address of each location of all original invoices,
ledgers, Chattel Paper, Instruments and other records or information evidencing
or relating to the Collateral of such Pledgor, and (v) the address of each
location at which any Equipment or Inventory (other than Mobile Goods and Goods
in transit) owned by such Pledgor is kept or maintained, in each instance except
for any new locations established in accordance with the provisions of Section
4.2.  Except as may be otherwise noted therein, all locations identified in
Annex B are leased by the applicable Pledgor.  No Pledgor (x) presently conducts
business under any prior or other corporate or company name or under any trade
or fictitious names, except as indicated beneath its name on Annex B, (y) has
entered into any contract or granted any Lien within the past five years under
any name other than its legal corporate name or a trade or fictitious name
indicated on Annex B, or (z) has filed any tax return under any name other than
its exact legal name, except as indicated beneath its name on Annex B.
 
3.4       Authorization; Consent.  No authorization, consent or approval of, or
declaration or filing with, any Governmental Authority (including, without
limitation, any notice filing with state tax or revenue authorities required to
be made by account creditors in order to enforce any Accounts in such state) is
required for the valid execution, delivery and performance by any Pledgor of
this Agreement, the grant by it of the Lien and security interest in favor of
the Agent provided for herein, or the exercise by the Agent of its rights and
remedies hereunder, except for (i) the filings described in Section 3.2, (ii) in
the case of Accounts owing from any federal governmental agency or authority,
the filing by the Agent of a notice of assignment in accordance with the federal
Assignment of Claims Act of 1940, as amended, and (iii) in the case of Pledged
Interests, such filings and approvals as may be required in connection with a
disposition of any such Pledged Interests by laws affecting the offering and
sale of securities generally.
 
3.5       No Restrictions.  There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the Agent a
Lien upon and security interest in the Collateral pursuant to this Agreement or
(except for the provisions of the federal Anti-Assignment Act and Anti-Claims
Act, as amended) on the exercise by the Agent of its rights and remedies
hereunder (including any foreclosure upon or collection of the Collateral), and
there are no contractual restrictions on any Pledgor’s ability so to grant such
Lien and security interest other than restrictions set forth in the Senior
Credit Agreement which have been waived by the Senior Lender.
 
3.6       Accounts.  Each Account is, or at the time it arises will be, a bona
fide, valid and legally enforceable indebtedness of the account debtor according
to its terms, arising out of or in connection with the sale, lease or
performance of Goods or services by the Pledgors or any of them and not
evidenced by any Tangible Chattel Paper or other Instrument unless pledged to
the Agent to be held as Collateral hereunder.  To the knowledge of each Pledgor,
there are no facts, events or occurrences that would in any way impair the
validity or enforcement of any Accounts.
 
3.7       Pledged Interests.  As of the date hereof, the Pledged Interests
required to be pledged hereunder by each Pledgor consist of the number and type
of shares of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C.  All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights (or, if so
subject, such rights have been waived), warrants, options or similar rights or
restrictions in favor of third parties or any contractual or other restrictions
upon transfer.  As to each issuer thereof, the Pledged Interests pledged
hereunder constitute 100% of the outstanding capital stock of or other equity
interests in such issuer unless such issuer is a CFC and the pledge of less than
100% of such interests is permitted hereunder.  Each Pledgor has the right and
requisite authority to pledge the Investment Related Property pledged by such
Pledgor as provided herein; (i) all actions necessary to perfect and establish
the first priority of, or otherwise protect, Agent’s Liens in the Investment
Related Property, and the proceeds thereof, have been duly taken, upon (A) the
execution and delivery of this Agreement; (B) the taking of possession by Agent
(or its designee) of any certificates representing the Pledged Interests,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Pledgor; (C) the filing of financing
statements in the applicable jurisdiction for such Pledgor with respect to the
Pledged Interests of such Pledgor that are not represented by certificates; and
(D) with respect to any Securities Accounts, the delivery of a control agreement
with respect thereto; and (ii) each Pledgor has delivered to and deposited with
Senior Lender all certificates representing the Pledged Interests owned by such
Pledgor to the extent such Pledged Interests are represented by certificates,
and undated powers (or other documents of transfer acceptable to Senior Lender)
endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Pledgor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.  As to
all limited liability company or partnership interests, issued under any
operating agreement or limited partnership agreement, each Pledgor hereby
represents and warrants that the Pledged Interests issued pursuant to such
agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and (C)
are not held by such Pledgor in a Securities Account.  In addition, none of the
limited liability company or partnership agreements, or any other agreements
governing any of the Pledged Interests comprised of limited liability company or
partnership interests, provide that such Pledged Interests are securities
governed by Section 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
 
3.8       Intellectual Property.  Annexes D, E and F correctly set forth all
registered Copyrights, Patents and registered Trademarks owned by any Pledgor as
of the date hereof (and as amended from time to time pursuant to Section 4.8)
and used or proposed to be used in its business.  Each such Pledgor owns or
possesses the valid right to use all Copyrights, Patents and Trademarks; all
registrations therefor have been validly issued under applicable law and are in
full force and effect; other than the claims described in item 1 on Schedule 4.5
to the Note Purchase Agreement, no claim has been made in writing to the Pledgor
or publicly to the registering Governmental Authority or, to the knowledge of
such Pledgor, orally, that any of the Copyrights, Patents or Trademarks is
invalid or unenforceable or violates or infringes the rights of any other
Person, and to such Pledgor’s knowledge, there is no such violation or
infringement in existence; and to the knowledge of such Pledgor, no other Person
is presently infringing upon the rights of such Pledgor with regard to any of
the Copyrights, Patents or Trademarks.
 
3.9       Deposit Accounts.  Annex G lists, as of the date hereof (and as
amended from time to time pursuant to Section 4.10), all Deposit Accounts
maintained by any Pledgor, and lists in each case the name in which the account
is held, the name of the depository institution, the account number, a
description of the type or purpose of the account, and the names and titles of
persons authorized to draw thereon or have access thereto.
 
3.10     Securities and Commodity Accounts.  Annex H lists, as of the date
hereof (and as amended from time to time pursuant to Section 4.11), all
Securities Accounts and Commodity Accounts maintained by any Pledgor with any
Securities Intermediary or Commodity Intermediary, and lists in each case the
name in which the account is held, the name of the Securities Intermediary or
Commodity Intermediary, the account number, and a description of the type or
purpose of the account.
 
3.11     Documents of Title.  No bill of lading, warehouse receipt or other
Document or instrument of title is outstanding with respect to any Collateral
other than Mobile Goods and other than Inventory in transit in the ordinary
course of business to a location set forth on Annex B or to a customer of a
Pledgor.
 
3.12     Commercial Tort Claims.  Annex I lists, as of the date hereof and to
the knowledge of each Pledgor, all Commercial Tort Claims existing in favor of
any Pledgor.
 
ARTICLE IV
 
COVENANTS
 
4.1       Use and Disposition of Collateral.  So long as no Event of Default
shall have occurred and be continuing, each Pledgor may, in any lawful manner
not inconsistent with the provisions of this Agreement and the other Loan
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made.
 
4.2       Change of Name, Locations, etc.  No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or (v)
remove any Collateral (other than Mobile Goods and Goods in transit), or any
books, records or other information relating to Collateral, from the applicable
location thereof listed on Annex B (except for a sale or other disposition
permitted by this Agreement or the Note Purchase Agreement), or keep or maintain
any Collateral at a location not listed on Annex B, unless in each case such
Pledgor has (1) given twenty (20) days’ prior written notice to the Agent of its
intention to do so, together with information regarding any such new location
and such other information in connection with such proposed action as the Agent
may reasonably request, and (2) delivered to the Agent ten (10) days prior to
any such change or removal such documents, instruments and financing statements
as reasonably may be required by the Agent, all in form and substance
satisfactory to the Agent, paid all necessary filing and recording fees and
taxes, and taken all other actions reasonably requested by the Agent (including,
at the request of the Agent, delivery of opinions of counsel reasonably
satisfactory to the Agent to the effect that all such actions have been taken),
in order to perfect and maintain the Lien upon and security interest in the
Collateral provided for herein in accordance with the provisions of Section 3.2.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3       Records; Inspection.
 
(a)       Each Pledgor will keep and maintain at its own cost and expense
satisfactory and complete records of the Accounts and all other Collateral and
will furnish to the Agent from time to time such statements, schedules and
reports with regard to the Collateral as the Agent may reasonably request.
 
(b)       Each Pledgor shall, from time to time at such times as may be
reasonably requested and upon reasonable notice, (i) make available to the Agent
for inspection and review at such Pledgor’s offices copies of all invoices and
other documents and information relating to the Collateral (including, without
limitation, itemized schedules of all collections of Accounts, showing the name
of each account debtor, the amount of each payment and such other information as
the Agent shall reasonably request), and (ii) permit the Agent or its
representatives to periodically (and if no default or Event of Default has
occurred and is continuing, not more than once every fiscal quarter) visit its
offices or the premises upon which any Collateral may be located, inspect its
books and records and make copies and memoranda thereof, inspect the Collateral,
discuss its finances and affairs with its officers, employees and independent
accountants and take any other actions necessary for the protection of the
interests of the Secured Parties in the Collateral.  At the request of the
Agent, after the occurrence of and during the continuance of any Event of
Default, each Pledgor will legend, in form and manner satisfactory to the Agent,
the books, records and materials evidencing or relating to the Collateral with
an appropriate reference to the fact that the Collateral has been assigned to
the Agent and that the Agent has a security interest therein.  The Agent shall
have the right to make test verifications of Accounts in any reasonable manner
and through any reasonable medium, and each Pledgor agrees to furnish all such
reasonable assistance and information as the Agent may require in connection
therewith.
 
4.4       Accounts.  Unless notified otherwise by the Agent in accordance with
the terms hereof, each Pledgor shall endeavor to collect its Accounts and all
amounts owing to it thereunder in accordance with sound business
practices.  Each Pledgor shall promptly notify the Agent in writing of any
Accounts that constitute a claim against a federal governmental agency or
authority, and, upon request of the Agent, such Pledgor shall take such steps as
may be reasonably necessary to comply with the federal Assignment of Claims Act
of 1940, as amended.
 
4.5       Delivery of Certain Collateral; Further Actions.  Subject to the
limitations set forth in the Intercreditor Agreement, all certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral that is not being used by a Pledgor in the ordinary course of
such Pledgor’s business shall be delivered promptly to the Agent pursuant hereto
to be held as Collateral hereunder, shall be in form suitable for transfer by
delivery and shall be delivered together with undated stock powers duly executed
in blank, appropriate endorsements or other necessary instruments of
registration, transfer or assignment, duly executed and in form and substance
satisfactory to the Agent, and in each case together with such other instruments
or documents as the Agent may reasonably request.  Subject to the limitations
set forth in the Intercreditor Agreement, each Pledgor will, at its own cost and
expense, cooperate with the Agent in obtaining a control agreement, in form and
substance reasonably satisfactory to the Agent, and in taking such other actions
as may be requested by the Agent from time to time with respect to any
Investment Property or other Collateral in which a security interest may be
perfected by (or can be perfected only by) control under the Uniform Commercial
Code.
 
 
9

--------------------------------------------------------------------------------

 
 
4.6       Equipment.  Each Pledgor will, in accordance with sound business
practices, maintain all Equipment used by it in its business (other than
obsolete or unneeded Equipment) in good repair, working order and condition
(normal wear and tear excepted) and make all necessary repairs and replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved.  No Pledgor shall knowingly permit any Equipment to
become a Fixture to any real property (other than real property the fee interest
in which is subject to a Mortgage in favor of the Agent) unless such conversion
is required by the terms of a lease covering the real property where the
Equipment may be found.
 
4.7       Inventory.  Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition.  Unless notified otherwise by the Agent in accordance with
the terms hereof, each Pledgor may, in any lawful manner not inconsistent with
the provisions of this Agreement and the other Loan Documents, process, use and,
in the ordinary course of business but not otherwise, sell its Inventory.
 
4.8       Intellectual Property.
 
(a)       Each applicable Pledgor will, at its own expense, execute and deliver
to the Agent on the Closing Date fully completed assignments in the forms of
Exhibits A and B, as applicable, for recordation in the U.S. Copyright Office or
the U.S. Patent and Trademark Office with regard to any registered Copyright
Collateral, Patent Collateral or Trademark Collateral, as the case may be,
described in Annex D, E or F hereto.  In the event that after the date hereof
any Pledgor shall acquire any registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall promptly furnish written
notice thereof to the Agent together with information sufficient to permit the
Agent, upon its receipt of such notice, to (and each Pledgor hereby authorizes
the Agent to) modify this Agreement, as appropriate, by amending Annexes D, E
and F hereto or to add additional exhibits hereto to include any registered
Copyright, Patent or Trademark that becomes part of the Collateral under this
Agreement, and such Pledgor shall additionally, at its own expense, execute and
deliver to the Agent, as promptly as possible (but in any event within 10 days)
after the date of such acquisition, registration or application, as applicable,
with regard to United States Patents, Trademarks and Copyrights, fully completed
assignments in the forms of Exhibits A and B, as applicable, for recordation in
the U.S. Copyright Office or the U.S. Patent and Trademark Office as more fully
described hereinabove, together in all instances with any other agreements,
instruments and documents that the Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such registered Copyrights, Patents and Trademarks, and
each Pledgor hereby appoints the Agent its attorney-in-fact to execute, deliver
and record any and all such agreements, instruments and documents for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.
 
(b)       Each Pledgor will, for each Trademark used in the conduct of its
business, use commercially reasonable efforts (and will not grant any permission
or consent to any of its licensees or sublicensees to commit any act or to omit
any act that would have a contrary effect) to (i) maintain such Trademark in
full force and effect, free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of federal registration to
the extent required by applicable law and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third-party rights;
provided, however, that Pledgor may abandon any Trademark or discontinue pursuit
of registration of any Trademark, if in its sound business judgment, use of the
Trademark is no longer advantageous to its business operations or, in the case
of registration, if Pledgor determines in the exercise of sound business
judgment that pursuit of such registration is no longer commercially or legally
reasonable.
 
(c)       Each Pledgor will refrain from committing any act, or omitting any act
(and will not grant any permission or consent to any of its licensees or
sublicensees to commit any act or to omit any act) that may cause any Patent
used in the conduct of such Pledgor’s business to become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as required by applicable patent laws.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)       Each Pledgor (either itself or through its licensees or sublicensees)
will (and in license agreements and sublicense agreements will require its
licensees and sublicensees to), for each work covered by a Copyright, continue
to publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as required under applicable copyright laws.
 
(e)       Each Pledgor shall notify the Agent immediately if it knows or has
reason to know that any Patent, Trademark or Copyright used in the conduct of
its business may become abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the U.S. Patent and Trademark
Office, U.S. Copyright Office or any court) regarding such Pledgor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or to
keep and maintain the same.
 
(f)        Each Pledgor will take all necessary steps that are consistent with
the practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each application which such Pledgor elects to file and in
the exercise of its sound business judgment to maintain relating to any Patents,
Trademarks or Copyrights (and to obtain the relevant grant or registration) and
to maintain each such registration of any Patents, Trademarks and Copyrights
used in the conduct of such Pledgor’s business, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
maintenance fees, and, if consistent with sound business judgment, to initiate
opposition, interference and cancellation proceedings against third parties;
provided, however, that Pledgor may abandon any Patent, Trademark, or Copyright,
or discontinue pursuit of any application, grant, or registration of any Patent,
Trademark, or Copyright, if in its business judgment, use of the Patent,
Trademark, or Copyright is no longer advantageous to its business operations or,
in the case of any application or registration, if Pledgor determines in its
business judgment that pursuit of such application or registration is no longer
commercially or legally reasonable.
 
(g)       In the event that a Pledgor determines that any Collateral consisting
of a Patent, Trademark or Copyright used in the conduct of any Pledgor’s
business is being infringed, misappropriated or diluted by a third party, such
Pledgor shall notify the Agent promptly after it learns thereof and, if
consistent with sound business judgment, promptly issue a cease and desist
demand on the infringing user and promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral; provided,
however, that Pledgor may discontinue or settle any such actions if Pledgor
determines in its business judgment that pursuit of such actions is no longer
commercially or legally reasonable.
 
(h)       Subject to the limitations set forth in the Intercreditor Agreement,
each Pledgor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor of each License included within the
Copyright Collateral, Patent Collateral or Trademark Collateral to effect the
assignment as collateral of all of such Pledgor’s right, title and interest
thereunder to the Agent or its designee.
 
4.9       Mobile Goods.  Subject to the limitations set forth in the
Intercreditor Agreement, upon the request of the Agent at any time, whether or
not an Event of Default shall have occurred and be continuing, each Pledgor will
deliver to the Agent originals of the certificates of title or ownership for all
Mobile Goods owned by it, and in the case of motor vehicles with the Agent
listed as lienholder and in all other cases with appropriate instruments or
certificates of transfer and delivery, duly completed and executed, and will
take such other action as the Agent reasonably may deem necessary to perfect the
security interest created by this Agreement in all such Mobile Goods.
 
4.10     Deposit Accounts.
 
(a)       Each Pledgor agrees that, unless the Agent consents otherwise in
writing, (i) it will not open or maintain any Deposit Account (other than
Deposit Accounts used exclusively for payroll purposes) except with a bank or
financial institution that has executed and delivered to the Agent a control
agreement with respect to such Deposit Account in form and substance reasonably
satisfactory to the Agent, and (ii) in the event any Pledgor opens any Deposit
Account not already listed on Annex G, such Pledgor shall (in addition to
complying with the other requirements of this Section) promptly furnish written
notice thereof to the Agent together with information sufficient to permit the
Agent, upon its receipt of such notice, to (and each Pledgor hereby authorizes
the Agent to) modify this Agreement, as appropriate, by amending Annex G to
include such information.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)       Subject to the limitations set forth in the Intercreditor Agreement,
if any Deposit Account maintained by a Pledgor, or control agreement executed by
a Pledgor, the Agent and a depository bank or financial institution, is closed
or terminated for any reason without the express written consent of the Agent
and the funds on deposit therein are not concurrently transferred to another
Deposit Account as to which a control agreement with the Agent is then in effect
or used to acquire other Collateral or to pay any Indebtedness or to acquire any
assets permitted to be paid or acquired under the Note Purchase Agreement, such
Pledgor shall instruct (and does hereby instruct) such depository bank or
financial institution to distribute the cash, certificates of deposit, or other
assets in or proceeds of such Deposit Account directly to the Agent to hold for
security purposes under this Agreement.  The Agent may provide a copy of this
Agreement to the depository bank or financial institution as evidence of such
instruction.  So long as no Event of Default shall have occurred and then be
continuing, the Agent shall promptly deposit any such cash or other assets into
a Deposit Account designated by such Pledgor that is subject to a control
agreement.
 
4.11     Securities and Commodity Accounts.  Each Pledgor agrees that, unless
the Agent consents otherwise in writing, (i) it will not open or maintain any
Securities Account or Commodity Account unless the Agent is the entitlement
holder or Commodity Intermediary or unless the Securities Intermediary or
Commodity Intermediary (as applicable) has executed and delivered to the Agent a
control agreement with respect to such Securities Account or Commodity Account
in form and substance reasonably satisfactory to the Agent, and (ii) in the
event any Pledgor opens any Securities Account or Commodity Account not already
listed on Annex H, such Pledgor shall (in addition to complying with the other
requirements of this Section) promptly furnish written notice thereof to the
Agent together with information sufficient to permit the Agent, upon its receipt
of such notice, to (and each Pledgor hereby authorizes the Agent to) modify this
Agreement, as appropriate, by amending Annex H to include such information.
 
4.12     Collateral in Possession of Third Party.  Without limiting the
generality of any other provision of this Agreement, each Pledgor agrees that it
shall not permit any Collateral to be in the possession of any bailee,
warehouseman, agent, processor or other third party at any time unless such
bailee or other Person shall have been notified of the security interest created
by this Agreement (or, if required under applicable law in order to perfect the
Agent’s security interest in such Collateral and requested in writing by the
Agent, such bailee or other Person shall have acknowledged to the Agent in
writing that it is holding such Collateral for the benefit of the Agent and
subject to such security interest and to the instructions of the Agent) and at
the written request of Agent, such Pledgor shall have exercised its commercially
reasonable efforts to obtain from such bailee or other Person, at such Pledgor’s
sole cost and expense, the written acknowledgement described above (if not
already required by applicable law to perfect the Agent’s security interest) and
agreement to waive and release any Lien (whether arising by operation of law or
otherwise) it may have with respect to such Collateral, such agreement to be in
form and substance reasonably satisfactory to the Agent.

 
4.13     Commercial Tort Claims.  Each Pledgor agrees that it will, promptly
upon becoming aware of any Commercial Tort Claim in its favor, furnish to the
Agent a description thereof meeting the requirements of Section 9-108(e) of the
Uniform Commercial Code, execute and deliver such documents, financing
statements and other instruments, and take such other action, as the Agent may
reasonably request in order to include such Commercial Tort Claim as Collateral
hereunder and to perfect the security interest of the Agent therein.
 
4.14     Chattel Paper.
 
(a)       Promptly (and in any event within 2 Business Days) after request by
Agent, Borrower shall take all steps reasonably necessary to grant Purchaser
control of all electronic Chattel Paper of Borrower in accordance with the
Uniform Commercial Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the individual or aggregate
value or face amount of such electronic Chattel Paper equals or exceeds $50,000;
and
 
 
12

--------------------------------------------------------------------------------

 
 
(b)       If Borrower retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Agent, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Enhanced Capital Texas
Fund LP, as Agent”;
 
4.15     Protection of Security Interest.  Each Pledgor agrees that it will, at
its own cost and expense, take any and all necessary and commercially reasonable
actions to warrant and defend the right, title and interest of the Secured
Parties in and to the Collateral of material value against the claims and
demands of all other Persons (other than Persons holding Permitted Liens that
are entitled to priority over the liens of Secured Parties).
 
ARTICLE V
 
CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS
 
5.1       After-Acquired Equity Interests; Ownership.
 
(a)       If any Pledgor shall, at any time and from time to time after the date
hereof, acquire any additional capital stock or other ownership interests in any
Person of the types described in the definition of the term “Pledged Interests,”
the same shall be automatically deemed to be Pledged Interests hereunder, and to
be pledged to the Agent pursuant to Section 2.1 and such Pledgor will forthwith
pledge the same with the Agent and deliver to the Agent any certificates
therefor, together with undated stock powers or other necessary instruments of
transfer or assignment, duly executed in blank and in form and substance
reasonably satisfactory to the Agent, together with such other certificates and
instruments as the Agent may reasonably request (including Uniform Commercial
Code financing statements or appropriate amendments thereto), and will promptly
thereafter deliver to the Agent a fully completed and duly executed amendment to
this Agreement in the form of Exhibit D (each, a “Pledge Amendment”) in respect
thereof.  Each Pledgor hereby authorizes the Agent to attach each such Pledge
Amendment to this Agreement, and agrees that all such Collateral listed on any
Pledge Amendment authorized hereunder shall for all purposes be deemed
Collateral hereunder and shall be subject to the provisions hereof; provided
that the failure of any Pledgor to execute and deliver any Pledge Amendment with
respect to any such additional Collateral as required hereinabove shall not
impair the security interest of the Agent in such Collateral or otherwise
adversely affect the rights and remedies of the Agent hereunder with respect
thereto.
 
(b)           Except to the extent otherwise expressly permitted by or pursuant
to the Note Purchase Agreement or the definition of “Pledged Interest” contained
herein, the Pledgors will cause the Pledged Interests in each issuer pledged
hereunder to constitute at all times 100% of the capital stock or other Pledged
Interests in such issuer, such that the issuer shall be a direct or indirect
wholly owned subsidiary and unless the Agent shall have given its prior written
consent or except as may be expressly permitted by the Note Purchase Agreement,
no Pledgor will cause or permit any such issuer to issue or sell any new capital
stock, any warrants, options or rights to acquire the same, or other Pledged
Interests of any nature to any Person other than such Pledgor, or cause, permit
or consent to the admission of any other Person as a stockholder, partner or
member of any such issuer.
 
5.2           Voting Rights.  So long as no Event of Default shall have occurred
and be continuing, each Pledgor shall be entitled to exercise all voting and
other consensual rights pertaining to its Pledged Interests (subject to its
obligations under Section 5.1(a)), and for that purpose the Agent will execute
and deliver or cause to be executed and delivered to each applicable Pledgor all
such proxies and other instruments as such Pledgor may reasonably request in
writing to enable such Pledgor to exercise such voting and other consensual
rights; provided, however, that no Pledgor will cast any vote, give any consent,
waiver or ratification, or take or fail to take any action, in any manner that
would, or could reasonably be expected to, violate or be inconsistent with any
of the terms of this Agreement, the Note Purchase Agreement or any other Loan
Document or have the effect of adversely impairing the position or interests of
the Secured Parties under the Loan Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
5.3       Dividends and Other Distributions.  Subject to the limitations set
forth in the Intercreditor Agreement, so long as no Event of Default shall have
occurred and be continuing (or would occur as a result thereof), and except as
provided otherwise herein or in the Note Purchase Agreement, all interest,
income, dividends, distributions and other amounts payable in cash in respect of
the Pledged Interests may be paid to and retained by the Pledgors; provided,
however, that, subject to the limitations set forth in the Intercreditor
Agreement, all such interest, income, dividends, distributions and other amounts
shall, at all times after the occurrence and during the continuance of an Event
of Default, be paid to the Agent and retained by it as part of the Collateral
(except to the extent applied upon receipt to the repayment of the Secured
Obligations).
 
5.4       Amendments and Modifications of Pledged Interests.  Each Pledgor shall
not make or consent to any amendment or other modification or waiver with
respect to any Pledged Interests, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interest, if the same is prohibited
pursuant to the Loan Documents.
 
5.5       LLC And LP Interests.  As to Pledged Interests comprised of limited
liability company or partnership interests, each Pledgor hereby covenants that
such Pledged Interests issued pursuant to any applicable operating agreement or
limited partnership agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, no agreement governing
Pledged Interests comprised of limited liability company or partnership
interests provide or shall provide that such Pledged Interests are securities
governed by Section 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.
 
ARTICLE VI
 
REMEDIES
 
6.1       Remedies.  Subject to the limitations set forth in the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, the
Agent shall be entitled to exercise in respect of the Collateral all of its
rights, powers and remedies provided for herein or otherwise available to it
under any other Loan Document, by law, in equity or otherwise, including all
rights and remedies of a secured party under the Uniform Commercial Code, and
shall be entitled in particular, but without limitation of the foregoing, to
exercise the following rights, which each Pledgor agrees to be commercially
reasonable:
 
(a)       To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the Agent
created hereby and to direct all such Persons to make payments of all amounts
due thereon or thereunder directly to the Agent or to an account designated by
the Agent; and in such instance and from and after such notice, all amounts and
Proceeds (including wire transfers, checks and other Instruments) received by
any Pledgor in respect of any Accounts, Contracts or other Collateral shall be
received in trust for the benefit of the Agent hereunder, shall be segregated
from the other funds of such Pledgor and shall be forthwith deposited into such
account or paid over or delivered to the Agent in the same form as so received
(with any necessary endorsements or assignments), to be held as Collateral and
applied to the Secured Obligations as provided herein; and by this provision,
each Pledgor irrevocably authorizes and directs each Person who is or shall be a
party to or liable for the performance of any Contract, upon receipt of notice
from the Agent to the effect that an Event of Default has occurred and is
continuing, to attorn to or otherwise recognize the Agent as owner under such
Contract and to pay, observe and otherwise perform the obligations under such
Contract to or for the Agent or the Agent’s designee as though the Agent or such
designee were such Pledgor named therein, and to do so until otherwise notified
by the Agent;
 
(b)       To take possession of, receive, endorse, assign and deliver, in its
own name or in the name of any Pledgor, all checks, notes, drafts and other
Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;
 
 
14

--------------------------------------------------------------------------------

 
 
(c)       To notify any or all depository institutions with which any Deposit
Accounts are maintained and which Deposit Accounts are subject to Control in
favor of the Agent to remit and transfer all monies, securities and other
property on deposit in such Deposit Accounts or deposited or received for
deposit thereafter to the Agent, for deposit in a Collateral Account or such
other accounts as may be designated by the Agent, for application to the Secured
Obligations as provided herein;
 
(d)       To transfer to or register in its name or the name of any of its
agents or nominees all or any part of the Collateral, without notice to any
Pledgor and with or without disclosing that such Collateral is subject to the
security interest created hereunder;
 
(e)       To require any Pledgor to, and each Pledgor hereby agrees that it will
at its expense and upon request of the Agent forthwith, assemble all or any part
of the Collateral as directed by the Agent and make it available to the Agent at
a place designated by the Agent;
 
(f)       To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the Agent or any
designated agent for such time as the Agent may desire, in order to effectively
collect or liquidate the Collateral;
 
(g)       To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests (whether or not transferred into the name of
the Agent), at any meeting of shareholders, partners, members or otherwise, and
(ii) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to the Pledged Interests as if it were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any and all of the Pledged Interests upon the merger,
consolidation, reorganization, reclassification, combination of shares or
interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Agent of any right, privilege or option pertaining to such Pledged Interests),
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Interests with any depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine, and
give all consents, waivers and ratifications in respect of the Pledged
Interests, all without liability except to account for any property actually
received by it, but the Agent shall have no duty to exercise any such right,
privilege or option or give any such consent, waiver or ratification and shall
not be responsible for any failure to do so or delay in so doing; and for the
foregoing purposes each Pledgor will promptly execute and deliver or cause to be
executed and delivered to the Agent, upon request, all such proxies and other
instruments as the Agent may reasonably request to enable the Agent to exercise
such rights and powers; AND IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
AGENT AS THE TRUE AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH
FULL POWER OF SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING,
CONSENSUAL AND OTHER RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY PLEDGED
INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH PROXY AND POWER
OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE
EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT; and
 
 
15

--------------------------------------------------------------------------------

 
 
(h)       To sell, resell, assign and deliver, in its sole discretion, all or
any of the Collateral, in one or more parcels, on any securities exchange on
which any Pledged Interests may be listed, at public or private sale, at any of
the Agent’s offices or elsewhere, for cash, upon credit or for future delivery,
at such time or times and at such price or prices and upon such other terms as
the Agent may deem satisfactory.  If any of the Collateral is sold by the Agent
upon credit or for future delivery, the Agent shall not be liable for the
failure of the purchaser to purchase or pay for the same and, in the event of
any such failure, the Agent may resell such Collateral.  In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Agent.  Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Pledgor, and each Pledgor hereby expressly
waives all rights of redemption, stay or appraisal, and all rights to require
the Agent to marshal any assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, that it has or
may have under any rule of law or statute now existing or hereafter adopted.  No
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law, as referred to below), all of which are hereby expressly
waived by each Pledgor, shall be required in connection with any sale or other
disposition of any part of the Collateral.  If any notice of a proposed sale or
other disposition of any part of the Collateral shall be required under
applicable law, the Agent shall give the applicable Pledgor at least ten (10)
days’ prior notice of the time and place of any public sale and of the time
after which any private sale or other disposition is to be made, which notice
each Pledgor agrees is commercially reasonable.  The Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given.  The Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  Upon each public sale and, to the
extent permitted by applicable law, upon each private sale, the Agent may
purchase all or any of the Collateral being sold, free from any equity, right of
redemption or other claim or demand, and may make payment therefor by
endorsement and application (without recourse) of the Secured Obligations in
lieu of cash as a credit on account of the purchase price for such Collateral.
 
6.2       Application of Proceeds.
 
(a)       Subject to the limitations set forth in the Intercreditor Agreement,
all Proceeds collected by the Agent upon any sale, other disposition of or
realization upon any of the Collateral, together with all other moneys received
by the Agent hereunder, shall be applied in accordance with the provisions of
the Note Purchase Agreement.  Unless it has actual knowledge (including by way
of written notice from any such Secured Party and through review of applicable
UCC records to the extent required by the UCC in connection with disposition of
such Collateral) to the contrary, the Agent, in acting hereunder, shall be
entitled to assume that no Secured Obligations in respect thereof are in
existence between any Secured Party and the Borrower.
 
(b)       In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal or such other rate as
shall be fixed by applicable law, together with the costs of collection and all
other fees, costs and expenses payable hereunder.
 
(c)       Upon any sale of any Collateral hereunder by the Agent (whether by
virtue of the power of sale herein granted, pursuant to judicial proceeding, or
otherwise), the receipt of the Agent or the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.
 
6.3       Collateral Accounts.  Upon the occurrence and during the continuance
of an Event of Default, the Agent shall have the right to cause to be
established and maintained, at a bank or banks as it may select from time to
time in its discretion, one or more accounts (collectively, “Collateral
Accounts”) for the collection of cash Proceeds of the Collateral.  Such
Proceeds, when deposited, shall continue to constitute Collateral for the
Secured Obligations and shall not constitute payment thereof until applied as
herein provided.  The Agent shall have sole dominion and control over all funds
deposited in any Collateral Account, and such funds may be withdrawn therefrom
only by the Agent, provided, however, that the Agent shall treat such funds as
Collateral so long as they remain in the Collateral Account and shall use them
only for purposes authorized for the use of Proceeds under the Loan Documents
and the UCC.  Upon the occurrence and during the continuance of an Event of
Default, the Agent shall have the right to (and, if directed by the Requisite
Purchasers pursuant to the Note Purchase Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.
 
 
16

--------------------------------------------------------------------------------

 
 
6.4       Grant of License.  Subject to the limitations set forth in the
Intercreditor Agreement, each Pledgor hereby grants to the Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Agent shall determine, whether general, special or otherwise,
and whether on an exclusive or nonexclusive basis, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, but in the case of any Patent Collateral,
Trademark Collateral, or Copyright Collateral held or used by a Pledgor under a
license or sublicense from a third party, in a manner consistent with and as
permitted by the terms, conditions, and restrictions of the applicable license
or sublicense.  The use of such license or sublicense by the Agent may be
exercised only upon the occurrence and during the continuation of an Event of
Default, and subject to the limitations set forth in the Intercreditor
Agreement; provided that any license, sublicense or other transaction entered
into by the Agent in accordance herewith shall be binding upon each applicable
Pledgor notwithstanding any subsequent cure of an Event of Default.
 
6.5       Private Sales.
 
(a)       Each Pledgor recognizes that the Agent may be compelled, at any time
after the occurrence and during the continuance of an Event of Default, to
conduct any sale of all or any part of the Pledged Interests without registering
or qualifying such Pledged Interests under the Securities Act of 1933, as
amended (the “Securities Act”), and/or any applicable state securities laws in
effect at such time.  Each Pledgor acknowledges that any such private sales may
be made in such manner and under such circumstances as the Agent may deem
necessary or advisable in its sole and absolute discretion, including at prices
and on terms that might be less favorable than those obtainable through a public
sale without such restrictions (including, without limitation, a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such sale shall not be
deemed not to have been made in a commercially reasonable manner solely because
it was conducted as a private sale, and agrees that the Agent shall have no
obligation to conduct any public sales and no obligation to delay the sale of
any Pledged Interests for the period of time necessary to permit its
registration for public sale under the Securities Act and applicable state
securities laws, and shall not have any responsibility or liability as a result
of its election so not to conduct any such public sales or delay the sale of any
Pledged Interests, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until after such
registration.  Each Pledgor hereby waives any claims against the Agent or any
other Secured Party arising by reason of the fact that the price at which any
Pledged Interests may have been sold at any private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer such Pledged Interests to more than one offeree.
 
6.6       The Pledgors Remain Liable.  Notwithstanding anything herein to the
contrary, (i) each Pledgor shall remain liable under all Contracts to which it
is a party included within the Collateral (including, without limitation, all
Ownership Agreements) to perform all of its obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Agent of any of its rights or remedies hereunder shall not release any Pledgor
from any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Agent shall not have any obligation
or liability by reason of this Agreement under any of such Contracts, nor shall
the Agent be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  The powers, rights and remedies conferred on the
Agent hereunder are solely to protect its interest and privilege in such
Contracts, as Collateral, and shall not impose any duty upon it to exercise any
such powers, rights or remedies.
 
6.7       Waivers.  Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Agent’s possession, custody or disposition of any Collateral or any
appraisal, valuation, stay, extension, moratorium or redemption law), or take or
omit to take any other action, that would or could reasonably be expected to
have the effect of delaying, impeding or preventing the exercise of any rights
and remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Agent, but
that it will permit the execution of every such power as though no such laws
were in effect, (ii) waives all rights that it has or may have under any rule of
law or statute now existing or hereafter adopted to require the Agent to marshal
any Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein).  In addition, each
Pledgor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Collateral by the Agent.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
THE AGENT
 
7.1       The Agent; Standard of Care.  The Agent will hold all items of the
Collateral at any time received under this Agreement in accordance with the
provisions hereof.  The obligations of the Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement and the other Loan Documents, are only those expressly set
forth in this Agreement and the other Loan Documents.  The Agent shall act
hereunder at the direction, or with the consent, of the Requisite Purchasers on
the terms and conditions set forth in the Note Purchase Agreement.  The powers
conferred on the Agent hereunder are solely to protect its interest, on behalf
of the Secured Parties, in the Collateral, and shall not impose any duty upon it
to exercise any such powers.  Except for treatment of the Collateral in its
possession in a manner substantially equivalent to that which the Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, and except for duties
of a secured party in possession of Collateral imposed by the Uniform Commercial
Code, the Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral.  Neither the Agent nor any other Secured Party
shall be liable to any Pledgor (i) for any loss or damage sustained by such
Pledgor, or (ii) for any loss, damage, depreciation or other diminution in the
value of any of the Collateral that may occur as a result of or in connection
with or that is in any way related to any exercise by the Agent or any other
Secured Party of any right or remedy under this Agreement, any failure to
demand, collect or realize upon any of the Collateral or any delay in doing so,
or any other act or failure to act on the part of the Agent or any other Secured
Party, except to the extent that the same is caused by its own gross negligence
or willful misconduct.
 
7.2       Further Assurances; Attorney-in-Fact.
 
(a)       Each Pledgor hereby irrevocably authorizes the Agent at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any financing statements and amendments thereto that (a) indicate
the Collateral (i) as all assets of such Pledgor or words of similar effect,
regardless of whether any particular asset included within the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of any such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by Part 5 of Article 9 of
the Uniform Commercial Code for the sufficiency or filing office acceptance of
any financing statement or amendment.
 
(b)       Each Pledgor agrees that it will do such further acts and things
(including, without limitation, making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Agent such
additional conveyances, assignments, agreements and instruments as the Agent may
reasonably require or deem advisable to perfect, establish, confirm and maintain
the security interest and Lien provided for herein, to carry out the purposes of
this Agreement or to further assure and confirm unto the Agent its rights,
powers and remedies hereunder.
 
(c)       Each Pledgor hereby irrevocably appoints the Agent its lawful
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, the Agent or otherwise, and with full power of
substitution in the premises (which power of attorney, being coupled with an
interest, is irrevocable for so long as this Agreement shall be in effect), from
time to time in the Agent’s discretion after the occurrence and during the
continuance of an Event of Default (except for the actions described in clause
(i) below, which may be taken by the Agent without regard to whether an Event of
Default has occurred) to take any action and to execute any instruments that the
Agent may deem necessary or advisable to accomplish the purpose of this
Agreement, including, without limitation:
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the Agent’s
opinion, should be made or filed in order to perfect or continue perfected the
security interest granted under this Agreement (including, without limitation,
any title or ownership applications for filing with applicable state agencies to
enable any motor vehicles now or hereafter owned by such Pledgor to be retitled
and the Agent listed as lienholder thereon);
 
(ii)           to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(iii)          to receive, endorse and collect any checks, drafts, Instruments,
Chattel Paper and other orders for the payment of money made payable to such
Pledgor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;
 
(iv)          to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Pledgor under the Note Purchase Agreement and
direct the payment of proceeds thereof to the Agent;
 
(v)           to pay or discharge taxes, Liens or other encumbrances levied or
placed on or threatened against the Collateral, the legality or validity thereof
and the amounts necessary to discharge the same to be determined by the Agent in
its sole discretion, any such payments made by the Agent to become Secured
Obligations of the Pledgors to the Agent, due and payable immediately and
without demand;
 
(vi)          to file any claims or take any action or institute any proceedings
that the Agent may deem necessary or advisable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral; and
 
(vii)         to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Agent were the absolute owner of the Collateral for all
purposes, and to do from time to time, at the Agent’s option and the Pledgors’
expense, all other acts and things deemed necessary by the Agent to protect,
preserve or realize upon the Collateral and to more completely carry out the
purposes of this Agreement.
 
(d)       If any Pledgor fails to perform any covenant or agreement contained in
this Agreement after written request to do so by the Agent (provided that no
such request shall be necessary at any time after the occurrence and during the
continuance of an Event of Default), the Agent may itself perform, or cause the
performance of, such covenant or agreement and may take any other action that it
deems necessary and appropriate for the maintenance and preservation of the
Collateral or its security interest therein, and the reasonable expenses so
incurred in connection therewith shall be payable by the Pledgors under Section
8.1.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1       Indemnity and Expenses.  The Pledgors agree jointly and severally:
 
(a)       To indemnify and hold harmless the Agent, each other Secured Party and
each of their respective directors, officers, employees, agents and affiliates
from and against any and all claims, damages, demands, losses, obligations,
judgments and liabilities (including, without limitation, reasonable attorneys’
fees and expenses) in any way arising out of or in connection with this
Agreement and the transactions contemplated hereby, except to the extent the
same shall arise as a result of the gross negligence or willful misconduct of
the party seeking to be indemnified; and
 
 
19

--------------------------------------------------------------------------------

 
 
(b)       To pay the reasonable fees and expenses of counsel to the Agent and to
reimburse the Agent upon demand for all reasonable costs and expenses incurred
by it, in each case in connection with (i) the engagement of appraisers,
consultants, auditors or similar Persons by the Agent at any time to render
opinions concerning the value of the Collateral, (ii) the creation, perfection
and maintenance of the perfection of the Agent’s Liens upon the Collateral,
including, without limitation, Lien search, filing and recording fees, (iii) the
custody, use or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral, including the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, (iv) the exercise or enforcement of any
rights or remedies granted hereunder, under any of the other Loan Documents or
otherwise available to it (whether at law, in equity or otherwise), or (v) the
failure by any Pledgor to perform or observe any of the provisions hereof.  The
provisions of this Section shall survive the execution and delivery of this
Agreement, the repayment of any of the Secured Obligations and the termination
of this Agreement or any other Loan Document.
 
8.2       No Waiver.  The rights and remedies of the Secured Parties expressly
set forth in this Agreement and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise.  No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any default or
Event of Default.  No course of dealing between the Pledgors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Loan Document or to
constitute a waiver of any default or Event of Default.  No notice to or demand
upon any Pledgor in any case shall entitle such Pledgor or any other Pledgor to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Secured Party to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.
 
8.3       Enforcement.  By its acceptance of the benefits of this Agreement,
each Purchaser agrees that this Agreement may be enforced only by the Agent,
acting upon the instructions or with the consent of the Requisite Purchasers as
provided for in the Note Purchase Agreement, and that no Purchaser shall have
any right individually to enforce or seek to enforce this Agreement or to
realize upon any Collateral or other security given to secure the payment and
performance of the Secured Obligations.
 
8.4       Amendments, Waivers, etc.  No amendment, modification, waiver,
discharge or termination of, or consent to any departure by any Pledgor from,
any provision of this Agreement, shall be effective unless in a writing signed
by the Agent and such of the Purchasers as may be required under the provisions
of the Note Purchase Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

 
8.5       Continuing Security Interest; Term; Successors and Assigns;
Assignment; Termination and Release; Survival.  This Agreement shall create a
continuing security interest in the Collateral and shall secure the payment and
performance of all of the Secured Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (i) remain in full force and effect until the occurrence of the
Termination Requirements (as hereinafter defined), (ii) be binding upon and
enforceable against each Pledgor and its successors and assigns (provided,
however, that no Pledgor may sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Purchasers) and (iii) inure to the benefit of and, subject to the provisions
of Section 8.3, be enforceable by each Secured Party and its successors and
assigns.  Upon any sale or other disposition by any Pledgor of any Collateral in
a transaction expressly permitted hereunder or under or pursuant to the Note
Purchase Agreement or any other applicable Loan Document, the Lien and security
interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Liens and security interests created
hereby, including any Liens and security interests with respect to the Deposit
Accounts, shall terminate (provided that the provisions of Section 6.7 shall
survive the termination of this Agreement); and in connection with any such
release or termination, the Agent, at the request and expense of the applicable
Pledgor, will execute and deliver to such Pledgor such documents and instruments
evidencing such release or termination as such Pledgor may reasonably request
and will assign, transfer and deliver to such Pledgor, without recourse and
without representation or warranty, such of the Collateral as may then be in the
possession of the Agent (or, in the case of any partial release of Collateral,
such of the Collateral so being released as may be in its possession).  All
representations, warranties, covenants and agreements herein shall survive the
execution and delivery of this Agreement and any Pledgor Accession.  For
purposes of this Agreement, “Termination Requirements” means the payment in full
in cash of the Secured Obligations (other than contingent and indemnification
obligations not then due and payable).
 
 
20

--------------------------------------------------------------------------------

 
 
8.6       Additional Pledgors.  Each Pledgor recognizes that the Agent and the
Purchasers may require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder and subject
thereafter to all rights and obligations of a Pledgor hereunder on the date of
such Pledgor Accession, and agrees that its obligations hereunder shall not be
discharged, limited or otherwise affected by reason of the same, or by reason of
the Agent’s actions in effecting the same or in releasing any Pledgor hereunder,
in each case without the necessity of giving notice to or obtaining the consent
of such Pledgor or any other Pledgor.
 
8.7       Notices.  All notices and other communications provided for hereunder
shall be given to the parties in the manner and subject to the other notice
provisions set forth in the Note Purchase Agreement.
 
8.8       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (excluding all
choice of law and conflicts of law rules except those referred to in the
definition of UCC in this Agreement).
 
8.9       Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
8.10     Construction.  The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.  Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
 
8.11     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
[The remainder of this page left blank intentionally.]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.
 

 
PLEDGOR:
         
LAPOLLA INDUSTRIES, INC.
         
By:
/s/  Michael T. Adams, EVP
     
Name: Michael T. Adams
     
Title: Executive Vice President
 

 
Signature Page to Security Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
AGENT:
         
ENHANCED CAPITAL TEXAS FUND, LP
         
By:  ENHANCED CAPITAL TEXAS FUND GP, LLC
         
/s/  Barry Osherow
   
By:  Barry Osherow
   
Its:
 

 
Signature Page to Security Agreement

 
 

--------------------------------------------------------------------------------

 
 
ANNEX A

 
FILING LOCATIONS
 
Name of Pledgor
Filing Location
 
Lapolla Industries, Inc.
Delaware Secretary of State
   



 
 

--------------------------------------------------------------------------------

 
 
Annex B: Locations
 
Section 3.3(i)


Name: Lapolla Industries, Inc.


Section 3.3(ii)


State of Incorporation: Delaware


FEIN: 13-3545304


Organizational Identification Number: 2211104


Section 3.3(iii)


Chief Executive Office: 15402 Vantage Parkway East, Suite 322, Houston,
Texas  77032


Other Places of Business: 6707 Goreway Drive, Unit #8, Mississauga, Ontario  L4V
1P7


Section 3.3(iv)


See the Pledgor’s addresses listed under Section 3.3(iii).


Section 3.3(v)


See the Pledgor’s addresses listed under Section 3.3(iii).
 
 
 

--------------------------------------------------------------------------------

 


ANNEX C


PLEDGED INTERESTS
 

         
Name of Issuer
Type of Interests
Certificate
Number
(if applicable)
No. of equity interests
(if applicable)
Percentage of
Outstanding
Interests in Issuer
                     



None.
 
 
 

--------------------------------------------------------------------------------

 
 


ANNEX D


REGISTERED COPYRIGHTS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX E


REGISTERED PATENTS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX F
 
REGISTERED TRADEMARKS
 
 
Owner
Mark
Registration No.
Country
Reg. Date
Lapolla Industries, Inc.
“AirTight Spray Foam Insulation” Logo
4,139,386
USA
May 8, 2012
Lapolla Industries, Inc.
“AirTight SprayFoam” Logo
3,888,459
USA
December 14, 2010
Lapolla Industries, Inc.
AIRTIGHT
3,888,457
USA
December 14, 2010
Lapolla Industries, Inc.
AIRTIGHT SPRAYFOAM
3,888,458
USA
December 14, 2010
Lapolla Industries, Inc.
LAPOLLA
4,104,321
USA
February 28, 2012
Lapolla Industries, Inc.
“LAPOLLA” Logo
4,104,322
USA
February 28, 2012
Lapolla Industries, Inc.
THERM-O-FLEX
Serial No. 77/626778
USA
Application filed on December 4, 2008
Lapolla Industries, Inc.
THERMO-FLEX
Serial No. 77/626768
USA
Application filed on December 4, 2008
Lapolla Industries, Inc.
“AIRTIGHT SPRAY FOAM INSULATION MFG. BY LAPOLLA” Logo
Serial No. 85/636809
USA
Application filed on May 29, 2012
Lapolla Industries, Inc.
“AirTight Insulation, Inc.” Logo
N/A
State of South Carolina
Expires December 15, 2013
Lapolla Industries, Inc.
“AirTight SprayFoam” Logo
N/A
State of South Carolina
Expires December 15, 2013



 
 

--------------------------------------------------------------------------------

 


ANNEX G


DEPOSIT ACCOUNTS
 
Credit Party
Depository Bank
Type of Account
Lapolla Industries, Inc.
Bank of America
Operating
Lapolla Industries, Inc.
Bank of America
Controlled Disbursement
Lapolla Industries, Inc.
Bank of America
Cash Concentration
Lapolla Industries, Inc.
Bank of America
Blocked
Lapolla Industries, Inc.
Bank of America - Canada
Blocked
Lapolla Industries, Inc.
Bank of America - Canada
Controlled Disbursement



 
 

--------------------------------------------------------------------------------

 
 
ANNEX H
 
SECURITIES AND COMMODITY ACCOUNTS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I


COMMERCIAL TORT CLAIMS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
GRANT OF SECURITY INTEREST
IN COPYRIGHTS
 
WHEREAS, [_____________](the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto, (all such
copyright applications and registrations, collectively, the “Copyrights”); and
 
WHEREAS, the Pledgor has entered into a Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Security Agreement”),
dated as of _________ __, 20__, in which, among other things, the Pledgor has
agreed with Enhanced Capital Texas Fund LP, as Agent (the “Agent”), with offices
at 2802 Flintrock Trace, Suite 220, Austin, Texas 78738, to execute this Grant;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Agent a security interest in all of its right, title and
interest in and to the Copyrights, and the use thereof, together with all
proceeds and products thereof. This Grant has been given in conjunction with the
security interest granted to the Agent under the Security Agreement, and the
provisions of this Grant are without prejudice to and in addition to the
provisions of the Security Agreement, which are incorporated herein by this
reference.
 

                By:            Name:             Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
COPYRIGHTS

 
 
Owner
 
Application or
Registration No
 
 
Country
 
Registration or
Filing Date
                           

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS
 
WHEREAS, [_____________](the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and
 
WHEREAS, the Pledgor has entered into a Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Security Agreement”),
dated as of _______ __, 20__, in which, among other things, the Pledgor has
agreed with Enhanced Capital Texas Fund LP, as Agent (the “Agent”), with offices
at 2802 Flintrock Trace, Suite 220, Austin, Texas 78738, to execute this Grant;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Agent a security interest in all of its right, title and
interest in and to the Trademarks and the Patents, and the use thereof, together
with all proceeds and products thereof and the goodwill of the businesses
symbolized by the Trademarks. This Grant has been given in conjunction with the
security interest granted to the Agent under the Security Agreement, and the
provisions of this Grant are without prejudice to and in addition to the
provisions of the Security Agreement, which are incorporated herein by this
reference.
 

                By:            Name:             Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
TRADEMARKS AND TRADEMARK APPLICATIONS
 
Owner
 
Mark
 
Registration No.
 
Country
 
Registration Date
                                   



PATENTS AND PATENT APPLICATIONS
 
Owner
 
Title
 
Patent No.
 
Country
 
Registration Date
                                   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
PLEDGOR ACCESSION
 
THIS PLEDGOR ACCESSION (this “Accession”), dated as of ______________, 20__, is
executed and delivered by [NAME OF NEW PLEDGOR], a ______________
_____________________ (the “New Pledgor”), in favor of Enhanced Capital Texas
Fund LP, a Texas limited partnership, in its capacity as Agent under the Note
Purchase Agreement referred to hereinbelow (in such capacity, the “Agent”),
pursuant to the Security Agreement referred to hereinbelow.
 
Reference is made to the Note Purchase Agreement, dated as of ________ ___,
20__, made by and among ________________, a ____________, ____________, a
_________, the Agent as a Purchaser (as defined therein), and certain other
Purchasers party thereto from time to time (as amended, modified, restated or
supplemented from time to time, the “Note Purchase Agreement”).  In connection
with and as a condition to the initial and continued extensions of credit under
the Note Purchase Agreement, the Borrower, pursuant to a Security Agreement,
dated as of ___________ ___, 20__ (as amended, modified, restated or
supplemented from time to time, the “Security Agreement”), has granted in favor
of the Agent a security interest in and Lien upon the Collateral described
therein as security for their obligations under the Note Purchase Agreement and
the other Loan Documents (as such term is defined in the Note Purchase
Agreement).  Capitalized terms used herein without definition shall have the
meanings given to them in the Security Agreement.
 
The New Pledgor is a subsidiary of the Borrower and, as required by the Agent,
has become a guarantor as of the date hereof.  The New Pledgor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Note Purchase Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Accession.  Therefore, in
consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and to induce the
Purchasers to continue to extend credit to the Borrower under the Note Purchase
Agreement, the New Pledgor hereby agrees as follows:
 
1.         The New Pledgor hereby joins in and agrees to be bound by each and
all of the provisions of the Security Agreement as a Pledgor thereunder.  In
furtherance (and without limitation) of the foregoing, pursuant to Section 2.1
of the Security Agreement, and as security for all of the Secured Obligations,
the New Pledgor hereby pledges, assigns and delivers to the Agent, for the
ratable benefit of the Secured Parties, and grants to the Agent, for the ratable
benefit of the Secured Parties, a Lien upon and security interest in, all of its
right, title and interest in and to the Collateral as set forth in Section 2.1
of the Security Agreement, all on the terms and subject to the conditions set
forth in the Security Agreement.
 
2.         The New Pledgor hereby represents and warrants that (i) Schedule 1
hereto sets forth all information required to be listed on Annexes A, B, C, D,
E, F, G, H and I to the Security Agreement in order to make each representation
and warranty contained in Sections 3.1 and 3.2 of the Security Agreement true
and correct with respect to the New Pledgor as of the date hereof and after
giving effect to this Accession and (ii) after giving effect to this Accession
and to the incorporation into such Annexes, as applicable, of the information
set forth in Schedule 1, each representation and warranty contained in Article
III of the Security Agreement is true and correct with respect to the New
Pledgor as of the date hereof, as if such representations and warranties were
set forth at length herein.
 
3.         This Accession shall be a Loan Document (within the meaning of such
term under the Note Purchase Agreement), shall be binding upon and enforceable
against the New Pledgor and its successors and assigns, and shall inure to the
benefit of and be enforceable by the Agent, each Secured Party and its
successors and assigns.  This Accession and its attachments are hereby
incorporated into the Security Agreement and made a part thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.
 

 
[NAME OF NEW PLEDGOR]
         
By:
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Information to be added to Annex A of the Security Agreement:
 
FILING LOCATIONS
 
Name of Pledgor
Filing Location
     
Secretary of State of __________
   

 
Information to be added to Annex B of the Security Agreement:
 
JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS
 
[Name of Pledgor:]
Jurisdiction of Incorporation/Organization:
         
Federal Tax ID no.:
         
Organizational ID no.:
         
Chief Executive Office Address:
                     
Records Related to Collateral:
                     
Locations of Equipment or Inventory:
                     
Other places of business:
                     
Trade/fictitious or prior corporate names (last five years):
         
Names used in tax filings (last five years):
     
Information to be added to [Annexes C/D/E/F/G/H/I] of the Security Agreement:
 
[Complete as applicable]



 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
PLEDGE AMENDMENT
 
THIS PLEDGE AMENDMENT, dated as of ______________, ______, is delivered by [NAME
OF PLEDGOR] (the “Pledgor”) pursuant to Section 5.1 of the Security Agreement
referred to hereinbelow.  The Pledgor hereby agrees that this Pledge Amendment
may be attached to the Security Agreement, dated as of _________ __, 20__, made
by the Pledgor and certain other pledgors named therein in favor of Enhanced
Capital Texas Fund LP, a Texas limited partnership, as Agent (as amended,
modified, restated or supplemented from time to time, the “Security Agreement,”
capitalized terms defined therein being used herein as therein defined), and
that the Pledged Interests listed on Schedule 1 to this Pledge Amendment shall
be deemed to be part of the Pledged Interests within the meaning of the Security
Agreement and shall become part of the Collateral and shall secure all of the
Secured Obligations as provided in the Security Agreement.  This Pledge
Amendment and its attachments are hereby incorporated into the Security
Agreement and made a part thereof.
 

 
[NAME OF PLEDGOR]
         
By:
         
Title:
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
PLEDGED INTERESTS
 
Name of Issuer
 
Type of Interests
 
Certificate
Number
(if applicable)
 
No. of equity interests
(if applicable)
 
Percentage of
Outstanding
Interests in Issuer
                                   

 
 

--------------------------------------------------------------------------------